DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to Applicant's remarks and amendments filed on 01/28/2022. Claim(s) 1, 9,20,22 is/are currently amended, claim(s) 2, 13 and 19 are cancelled, claim(s) 3-8,10-12,14-18 and 21 are previously presented. Accordingly, Claim(s) 1, 3-12 and 14-18 and 20-22 is/are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 9, the closest prior art Kok (US 2017/0320242 - of record), teaches a method for producing a reinforcing structure (1) (see Figs.1-2), the method comprising: irradiating and heating:
a first segment (i.e. first portion of heating surface (32)) of a feedstock (strip (30)) with a first average power during a first time- interval, and
 (ii) a second segment (i.e. second portion of heating surface (32)) of the feedstock with a second average power during a second time-interval, wherein the second time-interval is after, and is mutually exclusive of, the first time-interval (see Fig. 2; [0076]),
With a first laser beam (112) generated by a first laser (100); irradiating and heating:
(i) a first portion (i.e. first portion of heating surface (12)) of a work-piece (i.e. molded body (10)) with a third average power during a third time- interval, and (ii) a second portion (i.e. second portion of heating surface (12)) of the work-piece (i.e. molded body (10)) with a fourth average power during a fourth time-interval, wherein the fourth time-interval is after, and is mutually exclusive of, the third time-interval, with a second laser beam generated by a second laser (110) (see Fig. 2;[0079-0083]); and tamping: (i) the first segment of the feedstock onto the first portion of the work-piece during a fifth time-interval, wherein the fifth time-interval is after, and is mutually exclusive of, the first time-interval, and wherein the fifth time- interval is after, and is mutually exclusive of, the third time-interval, and

However, Kok fails to teach depositing the feedstock onto the work-piece at a non-uniform rate; and directing the first laser to generate the first laser beam with the first average power during the first time-interval based on (i) a thermal model of the feedstock, and (ii) a prediction of the interval between the first time-interval and the third time-interval as instantly claimed in claim 1. 
Kok also Fails to teach depositing the feedstock onto the work-piece at a non-uniform rate; and directing the second laser to generate the second laser beam with the third average power during the third time-interval based on a thermal model of the work-piece, and a prediction of the interval between the third time-interval and the fifth time-interval as instantly claimed in claim 9. 
Therefore, claims 1, 9 are deemed novel and non-obvious over the prior art of record.
Regarding claims 3-8, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding claims 10-12 and 14-18, they depend from claim 9; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claims 20 and 22, the closest prior art Kok (US 2017/0320242 - of record), teaches a method for producing a reinforcing structure (1) (see Figs.1-2), the method comprising: irradiating and heating:
a first segment (i.e. first portion of heating surface (32)) of a feedstock (strip (30)) with a first average power during a first time- interval, and
a second segment (i.e. second portion of heating surface (32)) of the feedstock with a second average power during a second time-interval, wherein the second time-interval is after, and is mutually exclusive of, the first time-interval (see Fig.2; [0076]), with a first laser beam (112) generated by a first laser (100); irradiating and heating:
(i) a first portion(i.e. first portion of heating surface (12)) of a work-piece (i.e. molded body (10)) with a third average power during a third time- interval, and (ii) a second portion (i.e. second portion of 
 (ii) the second segment of feedstock onto the second portion of the work-piece during a sixth time-interval, wherein the sixth time-interval is after, and is mutually exclusive of, the second time-interval, and wherein the sixth time- interval is after, and is mutually exclusive of, the fourth time-interval with a tamping tool (a pressure roller (40)) (see Figs. 2 and 6-8;[0077],[0079],[0096] and [0099]). 
However, Kok fails to teach steering the second laser beam on the work-piece with an optical instrument based on a location of the deposition path on the work-piece and adjusting the length of work-piece being irradiated by the second laser beam based on a temperature of the work-piece. 
Therefore, claims 20 and 22 are deemed novel and non-obvious over the prior art of record.
Regarding claim 21, they depend from claim 20; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743